Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/21, 09/14/21, 09/10/20 and 08/12/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


3.) Response to Arguments
Applicant’s arguments, see Pages 10-11, filed 07/22/22, with respect to the amendments to the claims have been fully considered and are persuasive.  The independent claims 10 and 24 remain allowable as discussed in the Notice of Allowance (01/21/22). Claims 10-12, 14, 17, 24-27, 29, 32, 39-43 and 50-53 are in condition for allowance. 

4.) EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anastasia Zhadina (Reg. No.: 48544) on 07/27/22 and 08/22/22.

The application has been amended as follows: 

32. (Currently Amended) The image sensor according to claim 10, wherein each of the plurality of A/D converters is shared by the plurality of pixel units.

43. (Currently Amended) The image capturing apparatus according to claim 24, wherein each of the plurality of A/D converters is shared by the plurality of pixel units.



5.) Allowable Subject Matter
Claims 10-12, 14, 17, 24-27, 29, 32, 39-43 and 50-53 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to Claim 10, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An image sensor being an integral component of an image capturing apparatus, the image sensor comprising:
a pixel region in which a plurality of pixel units are arranged, each pixel unit having a micro-lens and a plurality of photoelectric conversion portions;
a memory which stores signals output from a part of the photoelectric conversion portions among the plurality of photoelectric conversion portions in each of the pixel units and signals output from all of the photoelectric conversion portions in each of the pixel units; and 
an output circuit that outputs signals based on the signals output from the part of the photoelectric conversion portions among the plurality of photoelectric conversion portions in each of the pixel units and signals based on signals output from all of the photoelectric conversion portions in each of the pixel units outside of the image sensor, and 
a plurality of A/D converters that convert the signals output form the pixel units to the digital signals,
wherein the pixel region is formed on a first semiconductor substrate, the memory is formed on a second semiconductor substrate that is different from the first semiconductor substrate, and the first and second semiconductor substrates are stacked on each other”.

Dependent Claims 11-12, 14, 17, 32 and 39-42 are also allowed due to their dependence on allowed independent claim 10. 

With regard to Claim 24, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An image capturing apparatus comprising:
an image sensor, comprising:
a pixel region in which a plurality of pixel units are arranged, each pixel unit having a micro-lens and a plurality of photoelectric conversion portions;
a memory which stores signals output from a part of the photoelectric conversion portions among the plurality of photoelectric conversion portions in each of the pixel units and signals output from all of the photoelectric conversion portions in each of the pixel units; and 
an output circuit that outputs signals based on the signals output from the part of the photoelectric conversion portions among the plurality of photoelectric conversion portions in each of the pixel units and signals based on signals output from all of the photoelectric conversion portions in each of the pixel units outside of the image sensor, and 
a plurality of A/D converters that convert the signals output from the pixel units to the digital signals, 
wherein the pixel region is formed on a first semiconductor substrate, the memory is formed on a second semiconductor substrate that is different from the first semiconductor substrate, and the first and second semiconductor substrates are stacked on each other,
a driver that drives the image capture lens according to the driving amount”

Dependent Claims 25-27, 29, 43 and 50-53 are also allowed due to their dependence on allowed independent claim 24. 


The following are the closest prior-art of record:

Hashimoto et al. (US Pub No.: 2013/0229557A1) disclose an image pickup apparatus comprising: a pixel that outputs a plurality of photoelectric conversion signals; a first analog-digital converting unit that performs at least a part of an operation of converting a first photoelectric conversion signal in the plurality of photoelectric conversion signals to a digital signal during a first period; and a second analog-digital converting unit that performs at least a part of an operation of converting a second photoelectric conversion signal in the plurality of photoelectric conversion signals, which is different from the first photoelectric conversion signal, to a digital signal during the first period. The image pickup apparatus further comprises a plurality of pixels and an adding circuit, wherein: the plurality of pixels output the photoelectric conversion signals to the adding circuit; and the adding circuit outputs a signal in which the adding circuit adds the first photoelectric conversion signals output from the different pixels, to the first analog-digital converting unit, and outputs a signal in which the adding circuit adds the second photoelectric conversion signals output from the different pixels, to the second analog-digital converting unit.

Shigetoshi (US Pub No.: 2015/0097258A1) discloses a semiconductor device comprising: a wiring layer that includes at least one low-dielectric rate interlayer insulating film layer; a guard ring that is formed by placing in series a wire and a via so as to be in contact with a through electrode, in a portion in which the through electrode passing through the wiring layer is formed; and the through electrode that is formed by being buried inside the guard ring. A plurality of semiconductor substrates are stacked, wherein the semiconductor substrate including the wiring layer is electrically connected to another semiconductor substrate through the through electrode.

However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 






Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697